PER CURIAM.
The appellant challenges the trial court’s summary denial of his motion filed pursuant to Florida Rule of Criminal Procedure *2583.800(a). Because the record does not conclusively refute the appellant’s claim that his sentences exceed the statutory maximum, we reverse. We affirm all other issues raised in the appellant’s motion without further discussion.
On October 23, 2002, the appellant was sentenced to concurrent terms of five years’ imprisonment followed by five years’ probation for false imprisonment and aggravated assault. Both false imprisonment and aggravated battery are third-degree felonies punishable by up to five years’ imprisonment. §§ 787.02; 784.02; 775.082(3)(d), Fla. Stat. (2001). Thus, the appellant’s sentences exceed the statutory maximum for a third-degree felony. See Butler v. State, 773 So.2d 1171 (Fla. 2d DCA 2000).
We therefore reverse the trial court’s summary denial and remand for the trial court to attach portions of the record that conclusively refute the appellant’s claim or to grant the appellant’s requested relief.
AFFIRMED in part, REVERSED in part, and REMANDED.
ERVIN, BOOTH and KAHN, JJ., concur.